     Case 2:19-cv-11149-LMA-DMD Document 154 Filed 09/02/20 Page 1 of 1



MINUTE ENTRY
DOUGLAS, M.J.
SEPTEMBER 2, 2020

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC.                                          CIVIL ACTION

VERSUS                                                              NO. 19-11149

DEQUINCY R. RICHARD                                                 SECTION: “I” (3)


       A settlement conference in the above matter was conducted on this date.

       PRESENT:       Fred E. Salley
                      Margaret Grote
                      Eric J. Rhine
                      Robert J. Koch, Jr.
                      DeQuincy R. Richard

       A settlement could not be confected at this time. Counsel are instructed to notify the

undersigned if an additional settlement conference would be beneficial prior to trial.




                                             ___________________________________
                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE



MJSTAR(2.00)
